DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending wherein claims 1-20 are amended and claim 13 is withdrawn from consideration. 

Status of Previous Rejections
	The previous rejection of claims 1-3, 5-12, 14-17 and 19-20 under 35 U.S.C. 103 as being unpatentable over Lewis (US 4,708,848) is withdrawn in view of the Applicant’s amendment to claim 1. The previous rejection of claims 1-3, 8-12 and 16-20 under 35 U.S.C. 103 as being unpatentable over Heitmann (US 3,318,694) is withdrawn in view of the Applicant’s amendment to claim 1. The previous rejection of claims 1-2, 4-6, 8-11 and 14-19 under 35 U.S.C. 103 as being unpatentabel over Enjo et al. (US 2014/0205802) is withdrawn in view of the Applicant’s amendment to claim 1. 

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 1, the closest prior art to Lewis (‘848), Heitmann (‘694) and Enjo et al. (‘802) require the presence of molybdenum (Lewis (‘818) and Heitmann (‘694) or aluminum (Enjo et al. (‘802)) and since the instant claim 1 recites “consisting of” transitional language, claim 1 would distinguish from Lewis (‘818), Heitmann (‘694) and Enjo et al. (‘802). 
Rejoinder
Claims 1-12 and 14-20 are directed to an allowable alloy. Pursuant to the procedures set forth in MPEP §821.04(b), claim 13, directed to a process for manufacturing mineral wool by internal centrifugation, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 C.F.R. §1.104. Because all claims previously withdrawn from consideration under 37 C.F.R §1.142 have been rejoined, the restriction requirement as set forth in the Office Action mailed on March 29, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA). See also MPEP §804.01.

Allowable Subject Matter
Claim 13 is allowable since it depends from allowable claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759